NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                           SEP 28 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                       No. 10-50280

               Plaintiff - Appellee,            D.C. No. 3:04-cr-01962-L-1

          v.
                                                MEMORANDUM*
JUAN PEDRO BARRAZA-LOPEZ,

               Defendant - Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                         Argued and Submitted May 3, 2011
                               Pasadena, California

Before: PREGERSON, FISHER and BERZON, Circuit Judges.

      Juan Pedro Barraza-Lopez appeals his guilty-plea conviction on two counts

of illegal reentry and one count of escape from federal custody. He also appeals

his 100-month sentence.1 We affirm.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1
       We address the other argument Barraza-Lopez raises on appeal in an
opinion filed concurrently with this memorandum disposition.
      1.     Barraza-Lopez has waived his claim that 18 U.S.C. § 3161(c)’s 70-

day indictment-to-trial time limit was violated. In the plea agreement, he agreed

not to appeal any rulings other than those the agreement expressly outlined.

Barraza-Lopez did not raise his § 3161(c) claim before the district court, so the

plea agreement of course did not list any ruling on this claim among those

preserved for appeal. Barraza-Lopez therefore waived his right to raise it here.

See United States v. Bynum, 362 F.3d 574, 583 (9th Cir. 2004).

      2.     Barraza-Lopez’s 100-month sentence – at the low end of an

unchallenged Guidelines range – was not substantively unreasonable. See United

States v. Carty, 520 F.3d 984, 994 (9th Cir. 2008) (en banc). The district court

discussed all of the mitigating evidence Barraza-Lopez says was improperly

discounted and explained why it accorded greater weight to the aggravating

evidence. There was no abuse of discretion. See United States v. Burgum, 633
F.3d 810, 813 (9th Cir. 2011) (rejecting a substantive unreasonableness challenge

when the district court’s findings were “rational, clearly explained and closely tied

to the factual record”).

      AFFIRMED.




                                          2